Citation Nr: 1427680	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  06-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to July 23, 2010, and in excess of 40 percent as of July 23, 2010, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Navy from April 1984 to October 1984, from February 1991 to May 1991, and from March 1992 to March 1996; in the Marine Corps from February 1987 to March 1987; and in the Army from January 1997 to April 1997 and from December 2003 to March 2005.  He also was a member of the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for a lumbar spine disability and assigned a 10 percent rating effective March 6, 2005.  A Decision Review Officer (DRO) later assigned a 20 percent rating for the lumbar spine disability effective the date of service connection.  In April 2010, the Board remanded the matter for additional development.  Then, a March 2012 rating decision increased the rating for the lumbar spine disability to 40 percent effective July 23, 2010.  

In a September 2012 decision, the Board denied the claim for a higher initial rating for the low back disability, and a claim for an initial compensable rating for hemorrhoids then on appeal.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a May 2013 Order, the Court remanded that part of the Board decision that denied the claim for a higher initial rating for the low back disability for readjudication in accordance with the joint motion.  The remainder of that Board decision was left undisturbed.  


REMAND

Pursuant to the Joint Motion for Partial Remand, the Board finds that further development is needed on the claim.

The joint motion noted that the VA examination reports of record were incomplete as the examiners did not address whether there was any additional limitation of motion or functional loss during flare-ups and, if so, where on the range of motion any additional functional loss occurs.  The Board notes that the Veteran has since been examined by VA in January 2014.  The examiner noted that the Veteran has additional functional loss or functional impairment of the thoracolumbar spine after repetitive use in terms of less movement than normal and pain on movement.  Thus, the examiner indicated that the Veteran would have additional functional loss or functional impairment during flare-ups.  However, the examiner did not express the additional functional loss or impairment in terms of additional degrees of limited motion.  Thus, the record remains incomplete and does not satisfy the Remand of the Court.

Also, any outstanding medical records should be obtained on remand.  The record, contains VA treatment notes through December 2013.  Thus, any treatment notes since that time should be obtained.

Lastly, since the September 2012 Board decision, the AOJ has adjudicated two new claims for higher ratings for the lumbar spine disability, issuing rating decisions in March 2013 and February 2014.  However, as the appeal remains before the Board, in readjudicating the appeal, the AOJ should consider all evidence added to the claims file since the issuance of the February 2012 supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2013.

2.  Then, schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all opinions and conclusions.  The examiner should provide ranges of motion of the lumbosacral spine, measured in degrees.  The previous examination indicated that the Veteran would have additional functional loss or functional impairment of the thoracolumbar spine during flare-ups.  Therefore, the examiner should express any additional functional loss or impairment during flare-ups in terms of additional degrees of limited motion.

3.  Then readjudicate the claim, with consideration of all evidence added to the claims file since the issuance of the February 2012 supplemental statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

